DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on October 19, 2021 and March 23, 2022 were filed on/after the mailing date of the application on October 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “maintaining a primitive block…adding the transformed primitive to at least one primitive block…for each of the at least one primitive block…in response to determining that a primitive block is full, storing the primitive block…starting a new primitive block for the macro region associated with that primitive block…” where the claim recites different variations of  “primitive block,” e.g. “a primitive block” and “at least one primitive block,” and later introduces an additional “primitive block,” thus fails to distinctly point of if and/or how these “primitive blocks” as the same or different and is unclear which “primitive block” that are recited in the latter portion of the claim are being referred.
Dependent claims 2-13 are rejected for depending upon rejected independent claim 1.
Claim 14 recites similar limitations as that of claim 1 above, thus is rejected under similar rationale.
Claim 15 recites similar limitations as that of claim 14, which further recites similar limitations as that of claim 1 above, thus is rejected under similar rationale.
Dependent claims 16 and 17 are rejected for depending upon rejected independent claim 15.
Claim 18 recites similar limitations as that of claim 14, which further recites similar limitations as that of claim 1 above, thus is rejected under similar rationale.
Claim 19 recites similar limitations as that of claim 1 above, thus is rejected under similar rationale.
Claim 20 recites similar limitations as that of claim 14, which further recites similar limitations as that of claim 1 above, thus is rejected under similar rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0348306). 

As to claim 1, Yang et al. disclose a method of storing transformed primitives in a geometry processing phase implemented by a graphics processing system (e.g. Figure 1, further illustrated in Figure 2, where primitives enter graphics processing system 200 at geometry processing module 206 of graphics processing unit (GPU) 202, which processes (e.g. transforms) the primitives, and outputs the primitives to a primitive block allocation module 216 which comprises an allocation logic 218, for allocating primitives to primitive blocks according to their spatial positions, and a data store 220, for storing primitives in primitive blocks 222 and further to memory 2041), the method (e.g. method outlined in Figure 3) comprising: maintaining a primitive block (e.g. primitive blocks) for each of a plurality of macro regions of a render space (e.g. tiles of a rendering space and/or bounding boxes maintained by each of primitive blocks 222)(e.g. Figure 2 and associated text, e.g. [0021] notes GPU 202 comprising a primitive block allocation module 216, further comprising data store 220 for storing a set of primitive blocks 222n, Figure 4 illustrates and associated text, e.g. [0025] notes graphics system 200 is a tile-based rendering system which has a rendering space divided into a plurality of tiles, where the number of tiles and/or arrangement of tiles may vary, [0027] notes maintaining a bounding box for each open primitive block, which is a region in screen space that bounds all primitives allocated to that primitive block); receiving a transformed primitive in the render space (e.g. Figure 4, primitives 404 of objects 402)(e.g. Figure 2 illustrates and associated text, e.g. [0022] notes primitives received at the geometry processing module 206 of GPU 202 from an application which is running on a computer system, step S302 and [0027] notes further receiving primitives from the geometry processing module 206 at the primitive block allocation module 218); determining which of the plurality of macro regions (e.g. tiles of a rendering space and/or bounding boxes maintained by each of primitive blocks 222) the transformed primitive (e.g. primitives 404 of objects 402) at least partially falls within (e.g. Figure 4 and associated text, e.g. [0026] notes geometry processing module 206 performs clipping and culling to remove primitives which do not fall into a visible view, step S304 and [0027] notes primitives are then received at the allocation logic 218 of the primitive block allocation module 216 which compares an indication of a spatial position of the current primitive with corresponding indications of the spatial positions of the open primitive blocks 222, [0029] thru [0034] notes indications of spatial positions may be bounding boxes (e.g. regions in screen space that bounds all the primitives allocated to a particular primitive block), where the spatial position of a primitive may be compared with the spatial position(s) of the open primitive block(s) by determining the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block); adding the transformed primitive (e.g. primitives 404 of objects 402) to at least one primitive block (e.g. primitive blocks 222 of data store 220) associated with a macro region that the transformed primitive at least partially falls within (step S306 and [0027] notes primitives are allocated, one at a time, to primitive blocks of data store 202 based on the results of the comparison noted above); for each of the at least one primitive block that the transformed primitive is added to, determining whether the primitive block is full ([0027] notes a primitive block is considered “open” if it is not completely full, e.g. such that further primitives can be allocated to it); and in response to determining that a primitive block is full (e.g. a primitive block is not “open,” thus full), storing the primitive block in a local transformed geometry buffer (e.g. memory 2041) of the graphics processing system (e.g. graphics processing system 200) for use in a rasterization phase (rasterization block 210 including hidden surface removal module (HSR) 212 and texturing/shading module 214) implemented by the graphics processing system (step S310 and [0027] notes when a primitive block is filled (such that it cannot have further primitives allocated to it) then it is flushed, e.g. outputted, from data store 220 and provided to the tiling module 208, [0050] notes primitive blocks outputted from the primitive block allocation module 216 are passed to the tiling module 208 which determines which primitives are present within each of the tiles of the rendering space of the graphics processing system 200, determines per-tile display lists which indicate which primitives are present within each of the tiles of the rendering space, and then the display lists and primitive blocks are outputted from the tiling module 208 and stored in memory 2041, then rasterization block 210 fetches the display list for a tile and the primitive blocks relevant to that tile from memory 2041), and starting a new primitive block for the macro region associated with that primitive block ([0027] and [0030] notes a new primitive block may be opened so that the current primitive can be allocated to the new primitive block).

Please note that it may be considered the geometry processing module 206, primitive block allocation module 216 and the components thereon, tiling module 208, and memory 2041 may be considered to all be part of “geometry processing phase” as described above.  However, Yang et al. differ from the invention defined in claim 1 above in that Yang et al. do not disclose explicitly disclose the primitives as transformed primitives.  However, it is well known in the art that the geometry processing stage, such as geometry processing module 106/206 of Yang et al., within a typical graphics pipeline executes geometry shader programs, transforming graphics primitives received from a prior processing stage, e.g. a primitive assembler, as specified by the geometry shader programs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yang et al.’s geometry processing module to produce transformed primitives as known in the art, yielding predictable results, without changing the scope of the invention. 

As to claim 2, Yang et al. disclose if the transformed primitive at least partially falls within at least two macro regions, selecting a transformed primitive block associated with one of the at least two macro regions to add the transformed primitive to ([0029] thru [0034] notes indications of spatial positions may be bounding boxes (e.g. regions in screen space that bounds all the primitives allocated to a particular primitive block), where the spatial position of a primitive may be compared with the spatial position(s) of the open primitive block(s) by determining the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block).

As to claim 3, Yang et al. disclose the transformed primitive is added to the primitive block associated with each of the macro regions that the transformed primitive at least partially falls within ([0027] notes primitives are then received at the allocation logic 218 of the primitive block allocation module 216 which compares an indication of a spatial position of the current primitive with corresponding indications of the spatial positions of the open primitive blocks 222 and allocating, one at a time, primitives to primitive blocks of data store 202 based on the results of the comparison).

As to claim 5, Yang et al. disclose a primitive block associated with a macro region is determined to be full when: that primitive block has a maximum size, that primitive block comprises a maximum number of transformed primitives, and/or each transformed primitive is associated with one or more vertices and that primitive block comprises a maximum number of vertices ([0027] notes when a primitive block is filled (such that it cannot have further primitives allocated to it) then it is flushed, e.g. outputted, from data store 220, thus may be considered to have a maximum size or capacity for storing primitives).

As to claim 9, Yang et al. disclose the rendering space is divided into a plurality of tiles and each macro region comprises at least two of the plurality of tiles (Figure 4 illustrates and associated text, e.g. [0025] notes graphics system 200 is a tile-based rendering system which has a rendering space divided into a plurality of tiles, where the number of tiles and/or arrangement of tiles may vary, [0030] notes the spatial position of a primitive may be compared with the spatial position(s) of the open primitive block(s) 222 by determining whether the bounding box of the primitive overlaps with, or is within a minimum distance from overlapping with, the bounding box of an open primitive block, the minimum distance may for example be 0, 1, 2 or more tiles, and if the bounding box of a current primitive is within the minimum distance from the bounding box of the primitive block then it is treated as though it has an overlapping bounding box with the primitive block).

As to claim 10, Yang et al. disclose prior to storing the primitive block in the local transformed geometry buffer, determining if there is enough free space in the local transformed geometry buffer to store the primitive block, and only storing the primitive block in the local transformed geometry buffer if it is determined that there is enough free space ([0027] notes a primitive block is considered “open” if it is not completely full, e.g. such that further primitives can be allocated to it, and when a primitive block is filled (such that it cannot have further primitives allocated to it) then it is flushed, e.g. outputted, from data store 220 and provided to the tiling module 208, where the flushing techniques are noted in [0038] thru [0047], where although these techniques are specifically for the primitive blocks 222 of data store 220, it would have been obvious that such techniques may be implemented for the additional memory as well, e.g. memory 2041, thus enhancing the system).

As to claim 11, Yang et al. disclose adding a transformed primitive to a primitive block comprises adding transformed geometry data related to the transformed primitive to the primitive block ([0028] notes primitive block for storing primitive data includes state information of how the primitives in the primitive block are to be rendered, vertex data which comprises data of each of the vertices of the primitives included in the primitive block, and primitive index data which comprises data a set of indices for each of the primitives included in the primitive block to define which of the vertices make up each of the primitives).

As to claim 12, Yang et al. disclose the transformed geometry data related to a transformed primitive comprises transformed vertex information for each of a plurality of vertices ([0028] notes primitive block for storing primitive data includes state information of how the primitives in the primitive block are to be rendered, vertex data which comprises data of each of the vertices of the primitives included in the primitive block, and primitive index data which comprises data a set of indices for each of the primitives included in the primitive block to define which of the vertices make up each of the primitives).

As to claim 13, Yang et al. disclose the graphics processing system is a hybrid rendering graphics processing system (Figure 1 notes graphics processing system 100 (as well as graphics processing system 200 of Figure 2) is a tile-based deferred rendering system, but may be implemented as a non-tile-based and/or not deferred rendering system; Figure 6 and associated text, e.g. [0053] and [0054], further illustrates and notes a system, such as graphics processing system 200, may comprise a central processing unit (CPU) 602 in addition to GPU 202 (e.g. GPU 202 of graphics processing system 200) for implementing the functionality of the GPU 202, thus may be considered a hybrid rendering graphics processing system).

As to claim 14, Yang et al. disclose a storing unit for use in a graphics processing system, the storing unit comprising logic configured to, in a graphics processing phase implemented by a graphics processing system as set forth in claim 1 (e.g. Figure 2, primitive block allocation module 216 comprising allocation logic 218 and data store 220 as well as memory 2041 of graphics processing system 200).  Please see the rejection and notes regarding claim 1 above.

As to claim 18, Yang et al. disclose a graphics processing system comprising the storing unit as set forth in claim 14 (e.g. Figure 2, primitive block allocation module 216 comprising allocation logic 218 and data store 220 as well as memory 2041 of graphics processing system 200).  Claim 14 is similar in scope to claim 1 above, therefore is rejected under similar rationale.  Please see the rejection and notes regarding claim 1 above.

As to claim 19, Yang et al. disclose a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the method as set forth in claim 1 ([0056], [0057], and [0060] notes computer readable mediums, including non-transitory computer readable medium, for storing software in the form of a computer program comprising computer program code for a computer to perform the method as outlined in the disclosure).  Please see the rejection and notes regarding claim 1 above.

As to claim 20, Yang et al. disclose a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the storing unit as set forth in claim 14 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the storing unit ([0056], [0057], [0058], and [0060] notes computer readable mediums, including non-transitory computer readable medium, for storing software in the form of a computer program comprising computer program code for a computer to perform the method as outlined in the disclosure, and may further be carried output by a dedicated circuit, an application-specific circuit, a programmable logic array, a field-programmable gate array, or the like).  Claim 14 is similar in scope to claim 1 above, therefore is rejected under similar rationale.  Please see the rejection and notes regarding claim 1 above.

Allowable Subject Matter

Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim AND any intervening claims AND if the 112(b) rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claim 4, the prior art fails to teach the limitations of the claim as recited.  Regarding dependent claim 6, the prior art fails to teach the limitations of the claim as recited.  Dependent claim 7 is indicated allowable subject matter for depending upon indicated allowable claim 6.  Regarding dependent claim 8, the prior art fails to teach the limitations of the claim as recited.   

Claims 15-17 would be allowable if the 112(b) rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, the prior art of record discloses similar features of the claimed invention as outlined in claim 1 (or claim 14) above, but fails to disclose “a chain of sorting units configured to sort transformed primitives into successively smaller regions of the render space using a set of queues, each sorting unit in the chain configured to sort transformed primitives into a plurality of regions by storing in a queue associated with each of the plurality of regions, information identifying the primitive blocks that comprise the transformed primitives that at least partially fall within that region.”  Dependent claims 16 and 17 are indicated allowable for depending upon indicated allowable claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612